                                                                                                Case 2:20-cv-01948-JCM-BNW Document 20 Filed 01/06/21 Page 1 of 2



                                                                                           1   Anthony L. Martin
                                                                                               Nevada Bar No. 8177
                                                                                           2   anthony.martin@ogletreedeakins.com
                                                                                           3   Dana B. Salmonson
                                                                                               Nevada Bar No. 11180
                                                                                           4   dana.salmonson@ogletreedeakins.com
                                                                                               OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                           5   3800 Howard Hughes Parkway, Suite 1500
                                                                                               Las Vegas, NV 89169
                                                                                           6   Telephone: 702.369.6800
                                                                                           7   Fax: 702.369.6888
                                                                                               Attorneys for Defendants UNUM Group and
                                                                                           8   Colonial Life & Accident Insurance Company

                                                                                           9                               UNITED STATES DISTRICT COURT
                                                                                                                            FOR THE DISTRICT OF NEVADA
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          10
                                                                                               HEATHER SCHOENWALD, an individual;                 Case No.: 2:20-cv-01948-JCM-BNW
                                                                                          11   TOM KOCH, an individual,
                                                                                          12                         Plaintiffs,                STIPULATION AND ORDER FOR AN
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                                                                               EXTENSION OF TIME TO RESPOND TO
                                                                                          13   vs.                                                  PLAINTIFFS’ COMPLAINT
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                          14   UNUM GROUP, a Foreign Corporation;                           (THIRD REQUEST)
                                                                                               COLONIAL LIFE & ACCIDENT
                                                                                          15   INSURANCE COMPANY, A SUBSIDIARY
                                                                                               OF UNUM GROUP, a Foreign Corporation;
                                                                                          16   SCOTT WEBB, an individual; DOES 1
                                                                                               through 10; ROE CORPORATIONS, 1
                                                                                          17   through 10,
                                                                                          18                         Defendants.
                                                                                          19

                                                                                          20          Pursuant to LR IA 6-1, LR IA 6-2 and LR 7-1, Plaintiff Heather Schoenwald (“Schoenwald”),

                                                                                          21   Plaintiff Todd Koch (“Koch”) (collectively, “Plaintiffs”), Defendant UNUM Group (“UNUM”),

                                                                                          22   Defendant Colonial Life & Accident Insurance Company (“Colonial Life”), and Defendant Scott

                                                                                          23   Webb (“Webb”) by and through their respective counsel of record, hereby request and stipulate to

                                                                                          24   extend the time for Defendants UNUM and Colonial Life to respond to Plaintiffs’ Complaint (ECF

                                                                                          25   No. 1). UNUM and Colonial Life’s responses to Plaintiffs’ Complaint are currently due December

                                                                                          26   30, 2020. UNUM and Colonial Life request an extension of time up to and including January 27,

                                                                                          27   2021 in which to respond as Plaintiff Schoenwald and her counsel have represented that she will be

                                                                                          28   amending her Complaint, and responding to the initial Complaint (ECF No. 1) would be
                                                                                                Case 2:20-cv-01948-JCM-BNW Document 20 Filed 01/06/21 Page 2 of 2



                                                                                           1   unnecessary.1 This is the parties’ third request for an extension of time. The first request was filed
                                                                                           2   on November 13, 2020 (ECF No. 6) and granted on November 17, 2020 (ECF No. 7). The second
                                                                                           3   request was filed on December 8, 2020 (ECF No. 12) and granted on December 11, 2020 (ECF No.
                                                                                           4   13).
                                                                                           5          This Stipulation is made in good faith and is not intended for purposes of delay.
                                                                                           6   DATED this 30th day of December, 2020.           DATED this 30th day of December, 2020.
                                                                                           7   CLAGGETT & SYKES LAW FIRM                         OGLETREE, DEAKINS, NASH, SMOAK & STEWART,
                                                                                           8                                                     P.C.
                                                                                               /s/ Joseph N. Mott                                /s/ Dana B. Salmonson
                                                                                           9   Sean K. Claggett                                  Anthony L. Martin
                                                                                               Nevada Bar No. 8407                               Nevada Bar No. 8177
                                                                                          10   Joseph N. Mott                                    Dana B. Salmonson
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                               Nevada Bar No. 12455                              Nevada Bar No. 11180
                                                                                          11
                                                                                               4101 Meadows Lane, Suite 100                      3800 Howard Hughes Parkway, Suite 1500
                                                                                          12   Las Vegas, NV 89107                               Las Vegas, NV 89169
                                                                                               Attorneys for Plaintiff Heather Schoenwald        Attorneys for Defendants UNUM Group and
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13                                                     Colonial Life & Accident Insurance Company
                                                                                               DATED this 30th day of December, 2020.
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169




                                                                                          14
                                                            Wells Fargo Tower




                                                                                                                                                 DATED this 30th day of December 2020.
                                                                                          15   LAGOMARSINO LAW
                                                                                                                                                 MCNUTT LAW FIRM P.C.
                                                                                          16   /s/ Andre M. Lagomarsino
                                                                                               Andre M. Lagomarsino                              /s/ Daniel R. McNutt
                                                                                          17   Nevada Bar No. 6711                               Daniel R. McNutt
                                                                                               Daven P. Cameron                                  Nevada Bar No. 7815
                                                                                          18                                                     Matthew C. Wolf
                                                                                               Nevada Bar No. 14179
                                                                                          19   3005 W. Horizon Ridge Parkway, Suite 241          Nevada Bar No. 10801
                                                                                               Henderson, NV 89052                               625 S. Eighth Street
                                                                                          20   Attorneys for Plaintiff Tom Koch                  Las Vegas, NV 89101
                                                                                                                                                 Attorneys for Defendant Scott Webb
                                                                                          21
                                                                                                                                              ORDER
                                                                                          22
                                                                                                                                IT IS SO ORDERED
                                                                                          23          IT IS SO ORDERED.         DATED: 3:18 pm, January 06, 2021

                                                                                          24                                                  UNITED STATES MAGISTRATE JUDGE

                                                                                          25                                    BRENDA WEKSLER
                                                                                                                                           DATED:
                                                                                                                                UNITED STATES MAGISTRATE JUDGE
                                                                                          26   1 All parties have agreed that Plaintiffs will be permitted to file an Amended Complaint. The parties
                                                                                          27   have further stipulated that no new claims will be added as to decedent Scott Webb and/or his estate.
                                                                                               The parties will be preparing and filing a subsequent stipulation and order requesting that this Court
                                                                                          28   allow Plaintiffs to file an Amended Complaint pursuant to FRCP 15(a)(2).


                                                                                                                                                  2
